The opinion of the Court was delivered by
BlacK, J.
The executors of Obadiah Willot, deceased, filed an account, which was confirmed in 1849, with a balance against the accountants.
• Another account was filed in 1854, and the Orphans’ Court decided that they must pay interest on the sum which the first account showed to be in their hands. Executors and administrators are generally bound to pay interest on the money which they keep for a considerable time after the expiration of one year from the decedent’s death. This is particularly true of a balance on a partial account, which is retained in the hands of the accountants until a final settlement.
There is nothing to take this case out of the rule. Keeping the money unused, or depositing it in a bank, where it produced nothing, will not relieve the appellants. They might have paid it to the legatees or invested it. It is not proved that they were liable to be called on for it so suddenly that it was necessary to keep it where it could he drawn for. The auditor’s report shows, on the contrary, that a sum sufficient to meet all contingencies was deducted, and interest charged only on the balance.
Decree affirmed.